Citation Nr: 0608728	
Decision Date: 03/24/06    Archive Date: 04/04/06	

DOCKET NO.  98-12 672A	)	DATE
	)
	)

On appeal from the
Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1961 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied direct service connection 
for hepatitis C.  The case is now ready for appellate review.  
Historically, the Board notes that at present, the veteran is 
in receipt of a 100 percent evaluation for psychiatric 
disability, a 30 percent evaluation for left eye blindness, 
and a 10 percent evaluation for a left eyelid scar, with an 
additional award of K-1 special monthly compensation on 
account of loss of use of one eye.  

The Board would note that, prior to the initiation of the 
appeal in this case, the veteran advanced an associated claim 
of entitlement to VA compensation for additional disability 
due to or the result of medical treatment provided by VA in 
accordance with 38 U.S.C.A. § 1151 (2002).  Because the 
veteran is represented by private counsel regarding that 
appeal, a separate decision has been issued with respect to 
that appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The competent medical evidence on file reveals that the 
veteran was first diagnosed for active hepatitis C in 1996, 
some 30 years after he was separated from military service, 
and although it is well documented in medical literature that 
it may take many years for an individual to manifest 
identifiable hepatitis symptoms from an earlier infection 
with the hepatitis C virus, a clear preponderance of the 
evidence on file is against a finding that the veteran was 
actually infected with the hepatitis C virus at any time 
during active military service in the 1960's.  

CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The RO issued a formal VCAA notice to the veteran in June 
2003, prior to the initial adverse rating action on this 
claim issued in June 2004.  This notice informed the veteran 
of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  A considerable amount of 
evidence had already been collected and placed on file with 
respect to the veteran's earlier § 1151 claim for additional 
disability of hepatitis C, related to VA medical treatment.  
It is apparent that all records of the veteran's extensive 
treatment with VA have been collected for review, including 
VA examinations which are adequate for rating purposes.  The 
veteran also availed himself of the opportunity of providing 
testimony at a hearing at the RO, of providing written 
statements of argument, and of providing hundreds of pages of 
medical journal articles on the subject of hepatitis C and 
its etiology.  The veteran has been provided the regulatory 
implementation of VCAA, the laws and regulations governing 
his direct service connection claim, and has been provided 
clear reasons and bases why this claim has been denied.  The 
Board finds that VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Disability which is proximately due to 
or the result of a service-connected disease or injury shall 
also be service connected.  38 C.F.R. § 3.310(a).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim  38 C.F.R. § 3.303(b).  

Analysis:  The available service medical records do not 
include a diagnosis of hepatitis of any type, nor do they 
include any evidence to the classical signs and symptoms 
consistent with an active infection of any form of hepatitis 
such as jaundice, fever, or gastrointestinal upset.  Of 
course, the Board is certainly aware of the fact, as is well 
documented in the numerous medical journal articles submitted 
by the veteran, that an individual may indeed become infected 
with hepatitis C, and remain entirely asymptomatic without 
any initial active infection for many years, even as many as 
20 years, after the initial infection occurred.  

As noted in a detailed report provided by a private physician 
who had access to and completed a thorough review of the 
veteran's entire claims folder in June 2005, the veteran was 
noted to have an albumin level of 4.6 and normal bilirubin in 
January 1996.  By June 1996, there was evidence of elevated 
aminotransferase levels with an ALT reported as 456 and AST 
as 197, and GGPT as 192.  These abnormal laboratory studies 
resulted in specific HCV-RNA testing being performed which 
was then positive for hepatitis C.  The veteran was thus 
first positively diagnosed with the hepatitis C virus in 
1996, a little over 30 years after he was separated from 
active military service.

In advancing his claim, the veteran has through written 
statements and sworn testimony provided a descriptive list of 
incidents during service in which he might have been exposed 
to the hepatitis C virus.  He was injured during noncombat 
service aboard ship with a wood or metal fragment of his left 
eye for which he received surgical treatment, but he does not 
know nor do any records reveal whether he received any blood 
transfusion during this surgery.  The veteran reported 
sharing razors with fellow service members during service.  
He reported being hospitalized at Clark Air Force Base in the 
Philippines and being exposed to "blood products" during that 
time.  He reported being given injections through Jet 
injectors, and on one occasion being near an individual who 
was cut with such injector machine from which there was blood 
spatter, but he reported there were five service members 
ahead of him in line.  The other service members blood could 
or would have been on the instrument itself when he later 
received his injection.  He reported serving in damage 
control as a fireman aboard ship, and that there would have 
been times when he was exposed to other individuals' blood.  
He has also reported a lengthy post-service history of drug 
and alcohol use, but has denied any intravenous drug use.  He 
reported that he entirely quit drinking alcohol once he was 
diagnosed for hepatitis C.  The veteran has also argued that 
the medical literature that he has read and submitted to the 
Board shows high percentage rates of occurrence of hepatitis 
C infection in Vietnam-era veterans.

The Board has reviewed and carefully considered the numerous 
medical articles submitted by the veteran in support of his 
claim.  One of these articles explains that hepatitis C virus 
injury to a liver is rated by stages, with Stage I being 
liver inflammation without fibrosis, Stage II indicating 
inflammation with early fibrosis, Stage III indicating that 
fibrosis is starting to bridge (connect) over adjacent areas, 
and Stage IV as cirrhosis and loss of normal liver 
architecture.  Most articles note that hepatitis C 
progression is usually slow.  Only about 20 percent of people 
with the hepatitis C virus spontaneously clear the virus from 
their body, and the remaining 80 percent will progress to 
develop a chronic infection.  It is chronic hepatitis C that 
is responsible for destruction of liver cells and resulting 
liver damage.  Approximately 25 percent of those with chronic 
hepatitis C never develop liver damage or physical symptoms.  
For the remaining 75 percent, as time passes and more liver 
cells become infected, symptoms manifest and become evident.  
Approximately 20 percent of those with chronic hepatitis C 
will develop cirrhosis of the liver over the course of 20 or 
more years.  

Another article reports that most people with hepatitis C do 
not feel ill or become sick until 20 years after contracting 
the virus.  There may be no symptoms, or an infected person 
may have mild fatigue, flu symptoms, light stools, dark 
urine, fever or jaundice.  Another article notes historical 
studies of hepatitis C patients and that statistical studies 
reveal that Vietnam-era veterans are of a higher infection 
irate than other earlier war veterans.  This was based on 
many factors, one of which was the fact that medical care 
from the Vietnam-era forward often resulted in injured or 
wounded soldiers being saved, whereas in earlier wars, these 
injured and wounded died of their injuries before effective 
treatment could be brought.  It is noted that hepatitis C did 
not first receive an individual diagnosis of identification 
until 1989.  While the highest percentage of recent hepatitis 
C positive veterans was noted to be from the Vietnam-era, the 
second most frequent group was listed as being from post-
Vietnam.  Hepatitis C transmission occurs primarily through 
exposure to infected blood.  Alcohol does not cause hepatitis 
C virus infection, but it can cause liver damage, and may 
increase the advance existing hepatitis C liver damage.  

In April of 1997, a liver biopsy for the veteran was 
interpreted as revealing "mild chronic inflammation with mild 
periportal fibrosis consistent with hepatitis C etiology."  
There was "mild increased periportal fibrosis," but there was 
"no evidence of bridging...."  

In September 2004, a VA staff physician who had treated the 
veteran for hepatitis wrote that in 1997 the veteran had 
elevated liver enzymes and a biopsy showed chronic 
inflammation with fibrosis without evidence of cirrhosis.  An 
HCV-PCR test was positive, and the veteran was treated with 
Interferon alpha for 12 months with normalization of his 
liver tests, and conversion of the HCV-PCR test for the virus 
to negative for hepatitis C virus.  The veteran had 
previously written a statement reporting that this physician 
had told him that he only had a 15 percent likelihood of 
survival, and this physician corrected the statement, 
indicating that he had in fact told the veteran that he only 
had a 15 percent chance of responding to the Interferon 
therapy.  He further wrote that it was very fortunate for the 
veteran that he did respond favorably, and liver testing 
showed normal values and a repeat HCV-PCR test was negative 
in May 2004.  He concluded that the veteran had been 
successfully treated for chronic hepatitis C, and no longer 
had evidence of this virus in his blood with normal liver 
tests.  "By current knowledge we regard you as cured of the 
hepatitis C infection."  

These findings were substantially corroborated in a June 2005 
private medical report prepared by an independent physician 
on the veteran's behalf with a complete review of (a copy of) 
the veteran's claims folder.  This physician (Dr. MHB) 
further wrote that it was difficult to make a good case for 
concurrent alcoholic hepatitis with the veteran's hepatitis C 
for a series of clinical reasons.  Principle among these 
reasons was that the veteran's liver biopsy did not show 
Mallory bodies or other typical histologic features of 
alcoholic hepatitis.  Finally, this doctor noted that his 
review of all of the clinical evidence made it difficult to 
determine that the veteran had any increased or permanent 
liver injury which remained following the complete resolution 
of the veteran's hepatitis C virus.  The veteran had 
responded well to Interferon therapy and that he had since 
had entirely normal liver enzyme testing.  

A clear preponderance of the evidence of record is against an 
award of service connection for hepatitis C.  Despite the 
fact that the veteran has been able to identify a series of 
possible incidents of exposure during service does not render 
the evidence in favor of the veteran's claim at equipoise or 
better.  These reported instances of possible infection 
during service are, after all, purely speculative in nature.  
Understanding that it is well documented in the medical 
literature that an infection of hepatitis C may precede a 
first set of symptoms and actual diagnoses by 20 or more 
years, and that studies have shown the highest incidence of 
hepatitis C infection to have occurred in Vietnam-Era 
veterans, the fact remains that the veteran had active 
service from 1961 to 1966, a period of five years, and there 
was a 30-year period after service before the actual 
hepatitis C virus diagnosis was made.  Under a pure 
probability theory analysis, there was certainly a much 
greater period of time following service where some incident 
of exposure may likely have occurred than the much shorter 
period of active military service.  

Additionally, the 1997 liver biopsy revealed that the 
veteran's liver was, consistent with the stages specified in 
one of the veteran's medical journal articles, best 
classified as Stage II, as that biopsy revealed mild 
inflammation with mild periportal fibrosis, but with no 
evidence of bridging sufficient for a finding of Stage III, 
and no finding of cirrhosis sufficient for a finding of Stage 
IV.  That is, the first finding in 1997 of Stage II mild 
inflammation and fibrosis would not necessarily be consistent 
with an extremely remote etiological origin of more than 30 
years.  A 1998 VA examination noted that the veteran's 
history of hepatitis C was consistent with his post-service 
history of alcohol and drug abuse.  

Finally, it is noted that the veteran was treated by VA for 
hepatitis C and, against the odds, his treatment is 
considered to have been entirely successful and that HCV-PCR 
testing for hepatitis C virus was negative, and subsequent 
testing and repeat PCR testing was negative in May 2004, with 
no further identified recurrence.  Accordingly, it is 
certainly arguable at this point that the veteran does not 
have a disability for VA compensation purposes.  

While there is argument to the contrary, there is in essence 
a complete absence of competent clinical evidence which shows 
or suggests that even though entirely cleared of hepatitis C 
virus, the veteran retains some degree of pathology or other 
damage to his liver as a residual effect because of his past 
episode of hepatitis C.  However, because the nature of 
hepatitis C is the subject of ongoing study in the medical 
community, and that it is possible that a diagnosis of 
hepatitis C may mean an individual, even though cured, might 
later manifest the virus again, the Board does not decide 
this issue on the basis of an absence of identifiable 
disability.  Rather the claim is denied because a 
preponderance of the evidence is against a finding that the 
veteran was in fact infected with the hepatitis C virus at 
any time during active military service.  

Additionally, the Board would note that in advancing his 
direct service connection claim, the veteran has also on 
occasion argued that to the extent that his hepatitis C was 
caused or aggravated by alcohol and/or drug abuse, he should 
also be granted service connection on a secondary basis 
because he argues that he used alcohol and drugs to self-
medicate his service-connected psychiatric disorders of 
dysthymic disorder, major depression, and PTSD.  The Board 
notes that it is well established in medical literature that 
although alcohol use may increase the severity of liver 
damage, it cannot cause a hepatitis C virus infection, with 
which the veteran was diagnosed in 1997.  Second, the veteran 
has not been granted service connection for drug and alcohol 
abuse secondary to his service-connected psychiatric 
disability.  Third, the clinical evidence on file does not 
support a finding that the veteran's liver pathology or liver 
dysfunction was in fact increased in severity, above and 
beyond any damage directly attributable to hepatitis C virus, 
as a result of alcohol and drug use.  The most recent June 
2005 medical statement from Dr. MHB specifically stated that 
it was difficult to make a good case for the veteran having 
concurrent alcoholic hepatitis C for a list of reasons, 
principle among them being that the veteran's liver biopsy 
did not show Mallory bodies or other typical historic 
features of alcoholic hepatitis.  


ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


